The president pronounced the court’s opinion, that the judgment was erroneous in this, that no cause of action was charged in the declaration against the defendant; it not being averred that he, as clerk of the said court, made the endorsements on the execution in t’ne proceedings mentioned, without the order or co?isent oh *76the testator of the plaintiffs, nor that the endorsements were made by direction of the defendant.
Original judgment reversed, and entered in favour of the plaintiff in error.
The writ of supersedeas to the judgment on the forthcoming bond was dismissed, as being unnecessary.(1)

 Note. See BeU v. Bugg, post.